Citation Nr: 1818202	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.

2.  Entitlement to service connection to a pelvis disorder, other than the hips. 

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from November 1983 to June 1987 and February 1988 to October 1991, and he had subsequent service in the Air Force Reserves.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in April 2015 and May 2017 for additional development.  The Board notes that the Veteran is already in receipt of a 100 percent disability rating.

The Veteran was represented by an attorney who withdrew his representation in September 2016.  The Veteran has not elected to appoint another representative, so he has continued with his appeal pro se.

The issue of entitlement to service connection for a bilateral hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include an undiagnosed illness from active service in the Southwest Asia Theater of operations during the Persian Gulf War, nor is it secondary to his service-connected back disability.

2.  The Veteran does not have a current pelvic disorder.  





CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, nor is it secondary to his service-connected low back disability.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2017).

2.  The criteria for service connection for a pelvic disorder are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.
 
Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).
 
A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).
 
For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
 
"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).
  
Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).
 
A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).
  
Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317(b).
 
Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Erectile Dysfunction Service Connection Claim

The Veteran contends that service connection for erectile dysfunction is warranted based on undiagnosed illness from service in the Persian Gulf or alternatively as secondary to his service-connected low back disability.

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Specifically, an October 2004 Service Medal Award Verification documents that the Veteran was stationed at Kirkuk Air Base Iraq in 2003.  

Available service treatment records do not document complaints of, or treatment for, erectile dysfunction.  Post-service medical records, such as a September 2011 report of trouble having adequate erections since service; generally do not include any opinions as to the etiology of such complaints.

There are multiple VA examinations and opinions to address his claim.  The August 2010 VA examiner found that the condition was libido related, as the Veteran was able to have intercourse, and not caused by exposure to environmental agents in the Gulf.  The VA examinations and opinions of July 2016 and June 2017 both found that the Veteran's erectile dysfunction is age related.  The June 2017 VA examiner noted that the Veteran was able to have erections unaided by medications, but that he was concerned about his lack of sex drive and inability to consistently get erections.  The June 2017 examiner explained that the Veteran's sexual symptoms were most consistent with normal age-related decline in sexual function, not a spinal cord injury or other serious back pathology.  The examiner specifically found that sexual dysfunction was less likely than not caused or aggravated by his service-connected low back disability.  Similarly, the July 2016 VA examiner found that it was not caused or aggravated by the service-connected knee disabilities.  Both the July 2016 and June 2017 VA medical opinion providers discussed the Veteran's treatment history, as well as, medical studies supportive of their findings of normal, age-related decline in sexual function.  

The VA examiners make clear that the Veteran has a disability attributed to a specific diagnosis-erectile dysfunction.  Further, the majority of the VA examiners have attributed the disability to age, citing numerous studies in support of such findings, rather than due to an undiagnosed or a multisympton illness.  Furthermore, none of the VA examiners found the disability to be either caused or aggravated by the service-connected back or knees.  There are no other competent medical opinions associated with the record.

The VA examiners' opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  The preponderance of the probative and competent medical evidence has made clear that the Veteran has erectile dysfunction, which is neither undiagnosed nor medically unexplained, as the VA medical opinion providers have explained that it is due to aging.  

To the extent that the Veteran's may contend that his lack interest may be psychologic, the Board notes that the Veteran is already rated at 100 percent for depression, which considers lack of motivation and mood, as well as, interest.  To separately rate lack of interest would clearly violate the antipyramiding regulation, 38 C.F.R. § 4.14. 

The Veteran currently contends that his erectile dysfunction is related to his military service, to include service in Southwest Asia, or his service-connected back or knees.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of erectile dysfunction and the etiology behind it, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

"Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  There is no indication that the Veteran has the requisite medical knowledge to make such a medical opinion.  Although the Veteran has somewhat recently, in an October 2017 correspondence, indicated a new symptom of loss of sensation of the penis as an indication that his erectile dysfunction was caused or aggravated by his service-connected low back disability, the Board reiterates that such belief would not be competent medical evidence.  Furthermore, the Board finds that the Veteran is not credible in his report.  Other than his report for benefits, there is no indication in the VA, Peterson Air Force Base, or private medical records that the Veteran of complaints of, or treatment for, loss of sensation.  There are no reports, despite the Veteran specifically seeking repeated treatment for his penis, starting in 2016 through 2017 due to a penis rash.  Furthermore, the VA examinations, such as the July 2016 VA examination for the thoracolumbar spine, consistently indicate that the Veteran has no neurologic abnormalities, other than noted radiculopathy of the lower extremities.

Based on the competent and probative evidence of record, to include the VA medical opinions, the Board finds that the Veteran's erectile dysfunction, claimed as an undiagnosed illness or secondary to his service-connected disabilities, must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection and that doctrine is not applicable in the instant appeal.  The Veteran's claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

III. Pelvis Disorder Service Connection Claim

The Veteran has claimed to have pelvic pain due to his service-connected low back or bilateral knee disabilities.  The Veteran has also separately claimed to have a bilateral hip disorder; that matter is addressed in the REMAND portion of this decision.

VA and private medical records, however, do not document a currently diagnosed pelvic disorder.  

None of the VA examinations of record diagnosed the Veteran with a pelvis condition.  Generally, when discussing reported pelvic pain, the examiners, such as the July 2016 VA examiner found that it was caused by pain radiating from the low back condition to the sacroiliac joints (which are part of the already service-connected lumbosacral spine).  The July 2016 VA examiner noted X-ray review of the pelvis, but did not indicate abnormal findings.  The August 2010 VA examiner similarly did not diagnose a pelvic disorder, but rather implied that pain in that region was related to the low back condition.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer, supra.  Presently, the Veteran does not have a current disability; there was been no medical finding of a diagnosis of the claimed pelvic disorder.  

To the extent that the Veteran may have provided lay statements of current diagnosis of disorders and etiology opinions, such evidence is not competent medical evidence, provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Such diagnoses would be outside the realm of common knowledge of a lay person.  Jandreau, supra.; Woehlaert, supra.  The VA examiners had expert medical knowledge and interpreted the medical evidence of record, to include X-ray findings, and examined the Veteran.  The Board finds that the VA examiners' opinions are the most probative evidence of record.

The examiner's opinions of no disability pertaining to the claimed disorders are uncontroverted by any competent and/or probative evidence of record.  See Black, supra. (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  There is no countervailing medical evidence, to include no diagnosis of a pelvis disorder in the federal or private medical record associated with the claims file, and the Board is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, supra.  The Veteran lacks the requisite medical expertise to diagnose a pelvic disorder; as is would require medical expertise to say that his symptoms are manifestations of such disorders.

Although the Veteran may feel like he has pain in the pelvic area, the medical evidence of record does not provide a diagnosed pelvic diagnosis.  A symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

To the extent that the Veteran's may contend that pelvic disorder is sacroiliac pain, such as in his October 2017 correspondence, the Board again notes that the Veteran is already service-connected for the lumbosacral spine, which includes the sacroiliac area, as indicated by Diagnostic Code 5236 sacroiliac injury and weakness, which is rated under the general rating formula for diseases and injuries of the spine.  To separately rate the disability would clearly violate the antipyramiding regulation of 38 C.F.R. § 4.14. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for a pelvic disorder is denied.



ORDER

Service connection for erectile dysfunction is denied.

Service connection for a pelvic disorder is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The August 2010 VA examiner diagnosed the Veteran with a bilateral hip strain and opined that lateral hip pain was related to the low back condition.  A July 2016 VA examination, however, found that the Veteran "does not have a hip specific condition," but rather had bilateral lumbar radiculopathies.  A VA examination is necessary to clarify whether the Veteran has or has had a diagnosed hip(s) disorder due to service or a service-connected disability.

The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain a joints VA medical opinion by a medical professional for the claimed bilateral hip disorder.  The need for a new VA examination is left to the discretion of the opinion provider.  The entire claims file, to include a complete copy of the REMAND and claims file must be made available to the individual designated.  

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have or have had a RIGHT and/or LEFT hip disorder during the current appeal period (starting December 2009)?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a RIGHT and/or LEFT hip disorder was incurred in or was caused by the Veteran's active service?  

(iii)  For each currently diagnosed RIGHT and/or LEFT hip disorder, is it at least as likely as not such was caused OR aggravated by (i.e., increased in severity beyond the natural progression) the service-connected bilateral knee or low back disabilities?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  If the examiner finds that any hip disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  The VA medical opinion provider should reconcile, to the extent possible, any contradictory findings of prior VA examiners.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


